The opinion of the Court was drawn up by
Davis, J.
This case comes before us upon exceptions, and a motion in arrest of judgment. The defendants were arrested upon a warrant, issued on a complaint charging them with having in their possession intoxicating liquors, intended for sale in this State, in violation of law. A quantity of intoxicating liquors, found in their possession, was seized upon the same warrant.
The constitutionality of the statute, authorizing the search for and seizure of liquors*, has been elaborately argued by *581counsel; and the case of Fisher v. McGirr, 1 Gray, 29, is relied upon in the defence. Without commenting upon that case, or expressing any opinion in regard to former statutes in this State, in which there was no provision for libelling liquors after seizure, it is sufficient for us to say, that we believe the provisions of the existing statute, authorizing the seizure of intoxicating liquors, upon warrants duly issued therefor, are not in conflict with the constitution of this State. Such processes have so frequently been before- us, on appeal, and have been sustained, unless defective, that it is unnecessary for us to state at length the reasons for this opinion.
When an officer seizes intoxicating liquors, upon a warrant issued therefor, he is required also to arrest the person in whose custody they are alleged in the complaint to be, and to have both the person and the liquors before the magistrate who issued the warrant. At this point the proceedings are divided, and constitute, thenceforth, two distinct cases. The person is put on trial for having had such liquors in his possession, with intent to sell the same in this State, in violation of law. Laws of 1858, c. 33, § 12. And the liquors are libelled, as intended for illegal sale, whether by one person or another, it is immaterial. So that the acquittal of the person does not entitle him to a restoration of the liquors; nor does a condemnation of the liquors necessarily result in a conviction of the person. The two cases are entirely separate.
A stranger to the original process may claim the liquors under the libel. But, if it is otherwise, and the person arrested becomes the claimant under the libel, the matter is entirely distinct from the hearing upon the complaint. The hearing may be at the same time, for convenience; but there must be a separate decree and judgment in each. And either one may be appealed without the other.
If the person arrested claims the liquors under the libel, and the magistrate decides against him upon the complaint, and also upon the libel, and he appeals from both decisions, they constitute two independent cases in this Court, in which different verdicts would bo rendered. Upon the complaint, *582the jury would find the personal guilt or innocence of the appellant, upon the plea of “ not guilty.” Upon the libel, they would find whether the liquors were intended by any person for unlawful sale, and if not, whether the claimant had the right to the custody of any part of them.
In the case at bar, the proceedings before the magistrate appear to have been in conformity with the provisions of the statute. The hearing upon the complaint was continued more than ten days at one time; but it was done at the request of •the defendants. And though jurisdiction cannot be conferred iipon an inferior court by consent, — where such Court has jurisdiction of the case and of the parties, if they request a continuance beyond the time authorized by the statute, it is not for them afterwards to object to it.
The hearing before the magistrate upon the complaint, and upon the libel, was on the same day. • The liquors were claimed by Edward Miller, one of the defendants; and the decision being advei’se to him, he appealed. And both of the defendants being convicted upon the complaint, they appealed from that judgment also. ■ They entered into but one recognizance for both cases; but the validity of that is not material to the question now presented. In this Court there was but one trial, which we must regard as having been upon the complaint alone. This is shown by the report, and by the verdict. And the first question presented, is, whether the judgment against the defendants should be arrested, on account of defects in the complaint.
It is alleged in the complaint that the liquors were in the possession of the defendants, and were intended for unlawful sale. But it is not alleged that the liquors were intended by them for sale in violation of law. The complaint charges nothing against the defendants except the possession of the liquors. The allegations may all be true, therefore, and the defendants be entirely innocent. For this reason the judgment must be arrested. See opinion by Kent, J., in State v. Learned, 47 Maine, 426.
In regard to the libel, some objections are taken to the *583monition and notice. We are not satisfied that the objections are valid; but if they are, it is immaterial, for Edward Miller appeared, and filed his claim for the liquors. This claim cannot be aided by a defective notice. The decision was against him, and he appealed. Did he enter his appeal in this Court ? We have some doubt whether it was entered. But his counsel seem to understand that one entry was sufficient for both cases. We would not sanction or encourage such a practice. But, as both parties have assumed that the case was properly in Court, we will so consider it. So far as the libel is concerned, it has not been tried, and must, therefore, still be considered as on the docket at Nisi Prius.

Judgment upon complaint arrested.


Case to stand for trial upon the libel.

Tenney, C. J., Appleton, Cutting, May and Kent, JJ., concurred.